ORDER

PER CURIAM.
Defendant appeals his resentence for the offense of sodomy in violation of section 566.060 RSMo Cum.Supp.1993. After remand, the trial court sentenced defendant, as a prior and persistent offender, to a term of twenty years’ imprisonment.
No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).